UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6204


JANINE MCDONALD

                      Plaintiff - Appellant

v.

UNITED STATES POSTAL SERVICE

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:12-cv-02759-ELH)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janine McDonald,    Appellant Pro Se. Thomas Harold Barnard,
Assistant United    States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Janine    McDonald     appeals         the    district       court’s      order

dismissing     her     civil     action       for     lack       of      subject      matter

jurisdiction.         We     have   reviewed         the        record    and      find   no

reversible error.          Accordingly, we affirm substantially for the

reasons stated by the district court.                     McDonald v. United States

Postal Serv., No. 1:12-cv-02759-ELH (D. Md. Jan. 10, 2013).                               We

dispense     with     oral     argument   because              the    facts     and    legal

contentions    are    adequately     presented            in    the   materials       before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                          2